 HONOLULU STAR-BULLETIN, LTD.395V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmative.action designed to effectuate the policies of the Act.Having found that the Respondent has engaged in interrogation of employees-concerning the Union, I shall recommend that it cease and desist therefrom.Having found that the Respondent promulgated and enforced instructions deny-ing unionrepresentatives access to crews on its tugs in derogation of the rightsguaranteed to its employees under Section 7 of the Act, I shall recommend thatthe Respondent rescind immediately its instructions to that extent.3Although theevidence here concerns events occurring in respect to the tugJoe-Ed,RichardBludworth admitted the foregoing instructions were applicable to all its tugs.Thus, to limit rescission of the instructions to theJoe-Edand permit them tostand as to Respondent's other tugs would render remedial reliefmeaninglessand futile.Consequently, I conclude that the only manner in which the Respond-ent's unlawful instructions can be remedied effectively is to require the Respondentto post appropriate notices on all its tugs.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent by discharging Edward Leo Collier has not engaged in anyunfair labor practice in violation of Section 8(a)(3) or (1) of the Act.[Recommendations omitted from publication.]8N.L.R.B. v. Waterman Steamship Company,309 U.S. 206, 224-229;Cities Service OilCompany,25 NLRB 36, 47-58, en'fd. as modified, 122 F. 2d 149 (C.A.2) ; RichfieldOilCorporation, 49NLRB 593, 598-604, enfd. as modified 143 F. 2d 860 (C.A. 9). See also,N.L.R.B. v. National Organization of Masters, MatesttPilots of America, Inc., AFL-CIO,253 F. 2d 66, 70 (C.A. 7).HonoluluStar-Bulletin, Ltd.andKenneth TamanahaandHono-luluTypographical Union No. 37, International TypographicalUnion, AFL-CIO, Party to the ContractHonoluluStar-Bulletin,Ltd.andAnthony van Kralingen, Jr.,andHonoluluTypographical Union No. 37, International Typo-graphical Union, AFL-CIO, Party to the Contract.Cases Nos.37-CA-108 and 37-CA-109.March 26, 1959DECISION AND ORDEROn August 23, 1957, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter exceptions to the123 NLRB No. 51. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and briefs in support of such exceptions werefiled by the Respondent, by the General Counsel, and jointly byHonolulu Typographical Union No. 37, International TypographicalUnion, AFL-CIO, and International Typographical Union, AFL-CIO-1The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, the oral argument,and the entire record in these cases, and hereby adopts the findings,,conclusions, and recommendations of the Trial Examiner to the,extent they are consistent herewith.1.The Trial Examiner found the current contract between Re-spondent and Local37 perse unlawful in that it provides a greaterdegree of union security than is permitted under the Act.While weagree with this conclusion, we do not adopt the balance of the Inter-mediate Report insofar as it relates to this contract, but, rather, base..our findings on the following facts and conclusions.The complaint, as amended at the hearing, alleges, in substance,that Respondent has violated Section 3 (a) (1) and (3) of the Actby maintaining its current contract 2 With Local 37, which,inter alia,includes and incorporates "the Laws" of the NTU; provides thatsuch laws shall not be subject to arbitration, that the foreman mustbe an active member of the Union, that only the foreman mayemploy and discharge, and that only members of the Union may beemployed in performing work coming under the jurisdiction of the'Hereinafter referred to individually as Local 37 and ITU and jointly as the Union.Neither Local 37 nor the ITU appeared at the hearing before the Trial Examiner,althoughboth were served with the complaint and notice of hearing.Subsequent to the issuance ofthe Intermediate Report,the ITU moved to intervene,and the Board granted that motionbut only to the extent of granting leave to file exceptions to the Intermediate Report and'a brief.The ITU argues that it was denied due process on the ground that the complaint con-tained no allegations directed to the ITU,the ITU was not made a party to the cases, and'the ITU was therefore not obligated to intervene.We find this contention without merit..While the ITU was not named as a party, such joinder was not required where its sub-ordinate local,which was the only contracting union, was joined and given notice..Cf.Consolidated Edison Co.ofNew Yorkv.N.L.R.B., 305U.S. 197;Worstell, et al.(Baker & Coombs,Inc.),114 NLRB 503, 507-508.Further,a copy of the complaint wasserved upon the ITU, and,in -alleging the maintenance of the contract and by describing-in detail the specific aspects of the contract deemed illegal by the General Counsel, thecomplaint gave ample notice of the issues to be litigated.Therefore, contrary to the ITU'sposition,itwas incumbent on the ITU to seek to participate if it believed its interestsmight be involved.In any event,it has presented its position at length and in detail bybrief and by oral argument,and the Board has fully considered each ofits contentions.2The current contract was entered into on May 21, 1956, and expires on May 17, 1959..We reject the Union's contention that Section 10(b) of the Act bars any attack on thecontract.The execution of the current contract antedates the filing of the charges herein,by more than 6 months, and therefore a violation of the Act may not be founded uponsuch execution by reason of the time limitation in Section 10(b).However,that sectiondoes not preclude an unfair labor practice finding based upon the maintenance of a con-tract containing illegal terms,as such maintenance is a continuing violation of the Actevery day the parties continue the unlawful arrangement in effect.CityWindow Clean-ing Company,114 NLRB 906, 917. HONOLULU STAR-BULLETIN, LTD.397Union;' and requires the payment of dues and assessments.Thatcontract consists of a document dated May 21, 1956, together with theGeneral Laws of the ITU 3 in effect January 1, 1956, which are in-corporated therein by virtue of Section 24(c) of the May 1956,document.4The General Counsel contends that it is by virtue of theincorporated provisions that the current contract is illegal.It is clear that, absent a showing that they are ineffective, articleV, section 10; 5 article VII; 6 and article VIII 7 of the Generala For purposes of distinguishing between the two parts of the current contract, theMay 1956,document is referred to herein as the contract and the incorporated materialis referred to as the General Laws.The General Counsel contends that !there was a complete incorporation by reference ofthe constitution and bylaws of both the ITU and Local 37 in addition to the General Lawsof the ITU.We do not agree,in view of the specific reference to "the general laws" insection 24(c)of the contract.(See footnote4, infra.)Moreover,it is the establishedpractice in the industry,well understood by employers,employees,and the Union, toincorporate the general laws of the ITU.However, the constitution and bylaws of theITU or of Local 37 may have to be referred to for purposes of interpreting the generallaws when there is something in the general laws incorporated in the contract which re-quires explanation.To this extent the constitution and bylaws of the Union can and willbe considered in connection with the contract.SeeM. B. Morgan Painting Contractor,111 NLRB 395, 400.4 Section 24(c)provides:". . .It is understood and agreed that the general laws ofthe [ITU] in effect January 1, 1956,not in conflict with federal and territorial(state) lawor this contract,shall govern relations between the parties on conditions not specificallyenumerated herein. . . .Since this section of the contract specifically incorporates the general laws in effectJanuary 1,1956, and does not provide for the incorporation of any possible amendmentof such laws, we limit our consideration to the general laws as of that date.We note,however, that the same provisions appear in the laws effective January 1, 1957.Section 24(c) also provides that "the laws of the [ITU]shall not be subject to arbitra-tion"and article II, section 3 of the general laws provides that "It is imperativelyordered that the executive officers of the [ITU]shall not submit any of its laws toarbitration.Nor shall any subordinate union arbitrate whether or not any general lawof the [ITU]is effective."The General Counsel contends that this portion ofsection 24(c)isper seillegal under PacificIntermountain Express Company,107 NLRB 837,becauseits effect is to delegate to Local 37 complete control over conditions of employment.Wefind it unnecessary to resolve this question,since it cannot affect the scope of our order.s "All ,persons performing the work of foremen or journeymen, at any branch of theprinting trade, in offices under the jurisdiction of the [ITU], must be active members ofthe local union of their craft and entitled to all the privileges and benefits of membership."6 "Section 1.None but members of the [ITU]shall be permitted to operate typesetting,typecasting,linecasting,phototypesetting or material-making machines and all devicesused to process the product emanating from said machines....The [ITU] also claimsjurisdiction over the operation of all duplicating machines,such as typewriters andvaritypers,etc., the product of which is a substitute for type used in the printing andpublishing process."Section 2. In machine offices under the jurisdiction of the [ITU],no person shall beeligible as a `learner'on machines who is not a member of the [ITU]. .. ."Section 5.It is the unalterable policy of the [ITU]that only members in good stand-ing shall be employed in installing,operating,maintaining,servicing and repairing alltypesetting,linecasting,typecasting,phototypesetting,tape perforating and material-making machines and all other mechanical devices used in composing,imposing,processingand casting of type, type matter, slugs and other material of any kind whether operatedmanually or automatically and wherever located."Section 6.It is'the policy of the [ITU] that only members shall be employed uponallwork necessary to process the product emanating from phototypesetting machines,including its development, waxing,paste make-up, ruling,photo-proofing, correction andalteration of the paste make-up serving as the completed copy for the plate-makingcamera."7 "Section 1.All machine tenders and machinists,members engaged in the adjustment,repair and maintenance of all mechanical devices used in the performance of compos- 398DECISIONSOF NATIONAL LABORRELATIONS BOARDLaws require that only members of the Union be employed by theRespondent in the composing room. The Respondent and the Unioncontend, however, that because section 24(c) of the contract provides.that "the general laws ... not in conflict with federal or territorials(state) law or this contract, shall govern relations between the partieson conditions not specifically enumerated herein," any illegal pro-visions of the general laws have become a "nullity." 8 In support ofthis position they rely on the Trial Examiner's dictum inThe-Kansas City Star Company,°involving a similar incorporation clause,,to the effect that only those general laws which are valid were incor-porated and that, therefore, no unlawful union-security provisions:were either expressed or reasonably to be implied from the character-of the incorporation by reference.It is well settled that where a contract otherwise contains unlawful',provisions, a general "savings clause" which does not specify which,provisions are intended to be ineffective, will not purge such pro--visions of their illegal character.1°The dictum of the Trial Exam-iner inKansas City Staris in direct conflict with this general rule,.and, accordingly, we must reject his view.To hold otherwise wouldbe inconsistent with the established rule of contract interpretationthat "a writing is interpreted as a whole, and all writings formingpart of the same transaction are interpreted together"; 11 and would:result in an impractical and unworkable rule which would create-great uncertainty as to which provisions were or were not incorpo-rated into a contract.12ing . . . room work,shall be members of the [ITU], . . . and they shall at all Mimes be-under the control and amenable to all laws and regulations of said local unions.. . .All work pertaining to maintenance and care of machines to be performed exclusively by-machine tenders who are journeymen or apprentice members of the [ITU]."sThe Union also points to articleXIV, section 1 of the general laws, which provides :"In circumstances in which the enforcement or observance of provisions of the General'Laws would be contrary to public law, they are suspended so long as such public law-remains in effect."Our findings as to the effect of section 24(c) are equally applicableto article XIV, section 1.U 119 NLRB 972. That.case also was concerned with an ITU contract which incorpo-rated the general laws.10 See, e.g.,Red Star Express Lines of Auburn,Inc. v. N.L.R.B.,196 F. 2d 78 (C.A. 2) ;Daugherty Company, Inc.,112 NLRB 986;M. B.Morgan Painting Contractor,supra;-N.L.R.B. v. BroderickWoodProducts Company, et at.,261 F. 2d 548(C.A. 10).11Restatement of Contracts,sec. 235(c).Further,such a holding would be contrary toprior decisions of this Board and of the courts which treat this type of contract as a.single document. . See, e.g.,Philadelphia IronWorks,Inc., etc.,103 NLRB 596, enfd..211 F. 2d 937-(C.A. 3), where the Board held that a contract otherwise valid whichincorporated the union'sworking rules containing illegal provisions was invalid "on itsface" notwithstanding contract provisions analogous to those in the instant case, and'Bernard L.Alpert v. International Typographical Union,161 F. Supp. 427(D.C. Mass.),where the court rejected a contention similar to that raised here and refused to make adistinction"between incorporation by reference,subject to a general exclusion clause, ashere, and a contract all in one document,with a general savings clause, as in the moreusual case."12Equally without merit is the contention that the contracting parties could question the-effectiveness of any of the general laws, since section 24(c) of thecontract and article II,.section 3 of the general laws emphatically prohibit any arbitration of such a question. HONOLULUSTAR-BULLETIN, LTD.399'The Respondent and the Union also point to the language of*section 2 of the contract to the effect that "the term `journeymen'and `apprentices' shall in no way be understood to apply exclusivelyto members of the [ITU]," contending that it is in conflict with anyGeneral Laws which may be illegal and, therefore, supersedes themby virtue of the language of section 24(c).However, we believethat the language of section 2 does not render the contract valid,despite the fact that if taken literally it appears to provide that bothmembers and nonmembers may be employed. For, this apparentlynondiscriminatory definition of the terms "journeymen" and "ap-prentices"must be viewed in light of the other provisions of thecontract, particularly the incorporated sections, in order to ascertainthe extent to which it is inconsistent with those provisions and henceoverrides them.Such an examination13 reveals that there are anotin conflict and whichare,- therefore, not superseded.Thus, article VII states that "nonebut members of the [ITU] shall be permitted to operate" variousmachines and that only a member of the ITU shall be eligible as a"learner" on machines; that "it is the unalterable policy of the[ITU] that only members in good standing shall be employed ininstalling,operating,maintaining, servicing and repairing" allmechanical devices; that "it is the policy of the [ITU] that onlymembers shall be employed upon all work necessary to process theproduct emanating from phototypesetting machines" ; and that onlymembers of the Union shall be employed in the paste makeup opera-tion.Article VIII, section 1 requires that "all machine tenders andmachinists . . . shall be members of the [ITU] . . ." and "all workpertaining to maintenance and care of machines to be performedexclusively by machine tenders who are journeymen or apprenticemembersof the [ITU]."Reading the contract and incorporated provisions together, it mustbe concluded that the contract provides that although both members.and nonmembers of the Union may be employed in the composingroom, only members may do work on or pertaining to the variousmachines. 14But the work described as to be performed solely bymembers comprises the entire scope of the work of the employees13We limit our examination and findings to those clauses which have been cited andrelied on by the General Counsel. In doing so, we do not pass upon the validity or in-validity of any other provisions of the contract or its incorporated matter.14 Article VII,section 2 further provides that "Local unions may grant permits toapprentices during the last two years of their apprenticeship,during which they maylearn the machines,and such apprentices shall be subject to the rules and regulations ofsuch local unions."Local 37's constitution provides,in article XII, section 4, that "Atthe beginning of the first year, all apprentices shall be required to pass a physical examina-tion..Such apprentices shall be considered probationary apprentice members for oneyear : . ." and in article XIII,section 1,that "At the beginning of his second year, anapprentice shall file application for apprentice membership in the Union...It is,thus,further apparent that union membership is required to work on or around machines. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin theunit as setforth in section 2 of the contract.15 It is there-fore clearthat the apparently nondiscriminatory definition of jour-neymen and apprentices, when read in the context of the entire con-tract,does not nullify the discriminatory requirement that onlymembers of the Union be employed in the composing room, andtherefore plainly violates Section 8 (a) (1) and (3) of the Act.16Itmight be possible to argue that if the above provisions werereadin reverse order, section 2 would be in conflict with the sectionsreferringto the employment of members only. Thus read, the con-tract would state that only members shall perform the work in thecomposing room, that all such members would be employedas jour-neymen or apprentices,17 but that "journeymen" or "apprentices"need not be members of the Union, and hence the last-stated pro-vision conflicts with and supersedes the first by virtue of section24(c).However, the mere statement of this possible argument andthe attempt to state the reasoning in support thereof reveals theonerous burden which would be imposed upon employees should theyattempt to determine what the contract in fact provides and theirinability to predict with any degree of certainty what interpretationshould be placed on its provisions.'The Union complains that itmay be required, at its peril, to determine which of its laws are validand which invalid, and under what circumstances, as a condition ofmaintaining lawful agreements.Of course, the order in this casewill be directed only against the Company, but even if it be suscep-tible of the interpretation feared by the Union, we find no inequityin a requirement that the contracting parties analyze the terms oftheir agreement rather than place the burden on the employees.Asbetween the Employer and the Union on the one hand and the em-ployees on the other, the former are far better equipped to make sucha determination.And, if the Employer and the Union are unable15The pertinent portion of section 2 provides as follows:"Jurisdiction of the Unionand the appropriate unit for collective bargaining is defined as including all composingroom work and includes classifications such as : Hand compositors;typesetting machineoperators;make up men;bank men, proofpress operators;proofreaders;machinists fortypesetting machines;operators and machinists on all mechanical devices which cast orcompose type,slugs, or film;operators of tape perforating machines and recutter unitsfor use in composing or producing type ; operators of all phototypesetting machines . . . ,employees engaged in proofing,waxing and paste-makeup with reproduction proofs,process-ing the product of phototypesetting machines . . . paste-makeup of all type, . . . ,ruling;photoproofing;correction,alteration,and imposition of the paste-makeup serving11as the completed copy for the camera used in the plate-making process. . . ."The Trial Examiner found the maintenance of the contract to be a violation of Sec-tion 8(a) (1) only, and the General Counsel contends that Respondent has also violatedSection 8(a) (3) by this conduct.We agree with that contention.The maintenance ofdiscriminatory contractual provisions is also violative of Section 8(a) (3), whether or notthey are enforced,unless there is an actual agreement between the parties not to enforcethem.Carty Heating Corporation,etc.,117 NLRB 1417;County Electric Co., Inc.,116NLRB1080.No such agreement has been shown to exist in this case.17 Section 2(b) of the contract provides that "All composing room work shall be per-formed only by journeymen and apprentices. . . .15 SeeRed Star Express Lines of Auburn,Inc. v. N.L.R.B., supra. HONOLULU STAR-BULLETIN, LTD.401to predict which provisions of the contract may be violative of theAct, the employees certainly could not be expected to do so.The Respondent and the Union take the position that there is noevidence in the record which indicates that the Respondent hasinterpreted or applied the contract in a manner which violates theAct.In support of this contention they point out that for a periodof 8 years five nonunion men have been employed by the Respondentand that during the year preceding the hearing Foreman Larson hadhired four nonunion men.However, the General Counsel has allegedthat the provisions of the contract areper seviolative of the Act.We must therefore base our conclusion entirely on the language ofthose provisions.Having found that the terms themselves providea greater degree of union security than is permitted by the Act, theyare unlawful, notwithstanding the fact that they may not have beenapplied or enforced in every instance.19Moreover, it has been heldthat where a discriminatory hiring agreement has been shown toexist, the fact that nonunion employees were also hired did notnullify the unfair labor practice which existed, especially where, ashere, there was a shortage of qualified workersin the area.20Two specific contentions of the General Counsel relating to thecontract remain for consideration, i.e., the allegations that the Re-spondent violated the Act by making the payment of dues andassessments a condition of employment and by agreeing that theforeman must be an active union member and that only the foremanmay employ and discharge.While the only specific provision requiring the payment of duesand assessments appears in the ITU's bylaws'21 the relevant sectionsmust be consulted in order to interpret the above-quoted provisions10N.L.R.B. v. Gottfried Baking Co.,Inc.,210 F. 2d772, 780 (C.A. 2) ;N.L.R.B. v.E. F. Shuck Construction Company, Inc., et al.,243 F 2d 519(C.A. 9).Cf.PortChesterElectricalProductsCorporation,97 NLRB 354.20 See,e.g.,N.L.R.B. v. F.H. McGraw and Company,206 F. 2d 635,640 (C.A. 6). SeealsoNassau and Suffolk Contractors'Association,Inc.,118 NLRB 174;M. B. MorganPainting Contractor,111 NLRB 395,402.It is clearfrom therecord here that experiencedcomposing room employees were difficult to securein Hawaii.21Article VII, section1 providesthat "Every member . . . shall paythe [ITU] percapita taxand assessmentsfor any given dues month . . . and on payment of the sameshall receive fromthe localunion in which membership is held anInternational workingcard or due[sic] stamp..;section 3 of that article providesthat "Every membermust demand, and shall receive, on payment of the proper sum, due stamps or a workingcard foreach month's dues paid.The card shall show the sum paid for percapita tax,local dues,old age pensions and mortuary assessments,and such other assessments asmay be levied by the local or International Union .. ." ; and section 6 thereof providesthat "Any member who isnot in possession of an Internationalworking card for thecurrent month, or to whose card Internationaldue stampsshowing allduesup to thecurrent month to have been paid . . . are not attached, shall be deemed as delinquent tothe InternationalUnion, and shall not be entitled to any benefits. . .Section 7 ofthat article provides that "Members .. .shall stand suspendedwhen four months inarrears forlocal or International dues or assessments.Members suspendedfor non-payment ofdues shallhave no standing in the organization and shall not be entitledto benefits."508889-60-vol. 12 3-2 7 402DECISIONSOF NATIONALLABOR RELATIONS BOARDof the General Laws which require that only "members," "membersin good standing," or members entitled to all benefits be employed.Examination of the pertinent sections of the bylaws quoted in foot-note 21,supra,leaves no doubt that the payments of dues andassess-ments is essential to be a union member, to maintain membership ingood standing, and to be entitled to the benefits of membership.Hence, the payment of such dues and assessments has been made acondition of employment.The payment of assessments may underno circumstances constitute a condition of employment, and a re-quirement for the payment of dues may be valid only under a union-shop agreement which meets the requirements of Section 8(a) (3)of the Act.The current contract does not purport to be such aunion-shop agreement, nor could it be, since the Union has con-sistently declined to comply with the filing requirments of Section9(f), (g), and (h) of the Act. Accordingly, the imposition of thiscondition of employment constitutes a violation of Section 8 (a) (1)and (3) of the Act.With respect to the provisions relating to the foreman'22 the Unionhas argued vigorously that the mere requirement that the foreman bea member of the Union and that only the foreman may hire anddischarge is notper sea violation of the Act.However, that questionis not presented in this case, because the requirement is coupled herewith the unlawful union-security provisions of the contract.Con-sideration of the contractual provisions, including the General Lawsas explained by the Union's constitution and bylaws, leads us to theconclusion that the foremanclauses arein violation of Section8(a) (1) and (3) of the Act. Thus, article XII of the ITU's con-stitution and article I, section 5 of Local 37's bylaws set forth theduties of membership, including ". . . the duty of every member ofthe [ITU] to comply with all thelaws,rules,regulations and de-cisions ofthe [ITU] and of any subordinate union thereof...."23The "laws" referred to in thispassage includethe general laws citedabove as requiring the employment of onlyunion members.In addi-.22 Section 18of the contract :"Foreman.The foreman is the only recognizedauthorityin carryingout theinstructionsof the Employerin the composing room.Assistants maybe designated to direct the work, butonly theforeman may employ and discharge."Article V.Sections1 and 10 ofthe general laws : "Section 1. In unionshops theforeman is the only recognizedauthority.Assistants may be designated to direct thework, butonly the foremanmay employand discharge.. ."Section 10.All personsperformingthe work offoremen or journeymen,at any branch of the printing trade, inoffices underthe jurisdiction of the [ITU],must be active members of the local union oftheir craft and entitled to all theprivileges and benefits of membership."Contrary to the positionof the Respondent,the negotiations leading to the inclusion ofan identical provision in itsprior contractwith Local 37 cannot negate the requirement ofthese provisions,consideredtogether, thatthe foreman must be a union member.23Article III, section 2 of the Local's constitution also provides that "it shall be theduty of members to comply withcontracts,agreements and laws of this Union and ofthe [ITU],"and articleXVIII thereofincorporates"the laws" ofthe ITU.The ITU'sconstitution,in articleII, section2,defines "the laws" of the ITU as its constitution,bylaws, general laws, and convention laws. HONOLULU STAR-BULLETIN, LTD.403tion, section 10 of each of the above articles provides that "any vio-lation, evasion or failure to perform the duties of membership .. .may be the subject of charges and trials. . . ."These provisionsindicate that the Union could proceed against any foreman whoemployed nonmembers.It is thus clear that Respondent is obligated to select a foremanfrom among union members and to delegate to such foreman com-plete authority to hire and discharge employees, and the foreman,in turn, is obligated to abide by the Union's laws which require thatonly union members be employed.Under these circumstances theforeman's agency is of a dual character-he acts not only for Re-spondent in the hiring of employees, but also for the Union in hiscapacity as foreman in enforcing the Union's rules-and he is theagent of both the Respondent and the Union.24Accordingly, wefind and conclude that Respondent has unlawfully delegated its hir-ing authority to an agent who is obligated to employ only membersof the Union.We further find that the Respondent, by entrustingits hiring to the foreman who was also the Union's agent and boundby its laws, agreed in effect to operate under an illegal closed-shophiring arrangement.25By virtue thereof, the Respondent clearlydelegated to the Union complete unilateral control over the hiringprocess.21'Such an arrangement constitutes an inherent and unlaw-ful encouragement of union membership unless such control is sub-ject to safeguards which the Board deems essential.27No such safe-guards have been shown to exist here.In view of the foregoing, we find that the Respondent has violatedSection 8 (a) (1) and (3) of the Act by maintaining its current con-tract with Local 37 which requires the employment of union membersonly, unlawfully delegates to the Union complete unilateral controlover the hiring process, and makes the payment of dues and assess-ments a condition of employment.2.We agree with the Trial Examiner that Tamanaha was dis-criminatorily discharged on demand of Local 37 because of his failureto carry out a condition of his union membership and not, as Re-spondent and the Union contend solely because he broke a promiseto Respondent that he would complete the lessons.28We reach thisconclusion although we believe that Tamanaha did make such acommitment to Respondent, through Foreman Larson, as a conditionof retaining his employment.24 See,e.g.,Enterprise Industrial Piping Company,117 NLRB 995 ;Grove ShepherdWilson <6 Kruge, Inc., at at.,109 NLRB 209.2,Houston Maritime Association, Inc., at al.,121 NLRB 389.2eThat the foreman does in fact abide by the Union's decisions is evidenced by ForemanLarson's conduct at the time Tamanaha was discharged.n Houston Maritime Association, Inc., at al., supra.^ The lessons involved are part of the training of all apprentices under thecontract.There is no allegation in this case that the apprenticeshipclauses are illegal. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that at the time Tamanaha was employed as ajourneyman linotype news setter 29 he did not have 6 years of experi-ence, required to qualify as a journeyman under the terms of thecontract.30This fact came to the attention of Almond, secretary-treasurer of Local 37, shortly after Tamanaha began work and wasthereupon discussed by Almond with Larson, including the fact thathe could not be employed as an apprentice because Respondent'sapprenticeship quota was full.Their discussion resulted in theOctober 1954 meeting of Larson, Tamanaha, Almond, and anotherofficial of Local 37. In view of what occurred at that meeting, asset forth by the Trial Examiner in his Intermediate Report, andespecially in view of Larson's part in that conversation, we concludethat a three-way agreement was reached among Larson, Tamanaha,and the Local.31Almond then said that Local 37 would provide thenecessary material and would write to the ITU for an agreementfor Tamanaha to sign.The agreement which he signed was oneconditioning his union membership on completion of the lessons.Tamanaha did not complete the course by the end of the 2 years,although he had been urged to do so on a number of occasions bythe Local's apprenticeship committee.The chairman of that com-mittee had reported Tamanaha's laxity in this respect to Larsonabout 6 months before Tamanaha's discharge, but Larson took nosteps to investigate on his own behalf or to warn Tamanaha. DespiteTamanaha's failure to finish the lessons, he was advanced sometimeduring the course of the 2 years to the position of journeyman mixerin the ad department, which job he held at the time of his discharge,at a rate 10 cents per hour in excess of the regular journeyman scale.This indicates that he was performing his duties satisfactorily.Upon receiving information from the ITU at the end of the 2years to the effect that Tamanaha had completed only 3 of the 50lessons, Local 37's executive committee voted to recommend revoca-tion of Tamanaha's membership and to notify Larson accordingly.A letter to this effect was prepared on November 22, 1956, and on29 The TrialExaminererroneously stated that Tamanaha was hiredas a journeymanmixer in the ad department.However, this fact was not material to his determination.3° The contract provides in section 3 that:.Journeymen are defined as:(a)Persons who prior to the effective date hereof workedas such inthe com-posing room of the Employer.(b)Personswho have completed approved apprentice trainingas provided in thisagreement. [Section 22(g) requires 6 years of training.](c)Persons who have passed an examination recognized by both parties to thisagreement and have qualified thereunder as journeymen.(d)Applicants for work in composing rooms who, upon reference to the JointConciliation and Arbitration Committee by the Employer secure a certificate of com-petency duly issued under procedure established by said Committee.91 The Trial Examiner credits the Respondent's witnesses as to the occurrence of thismeeting and what transpired there except as to the party or parties to whom Tamanahamade his promise.However, an examination of the full testimony leads to the inescapableconclusion that Tamanaha's promise was made to Respondent, as well as to Local 37. HONOLULU STAR-BULLETIN, LTD.405the morning of November 23 Almond delivered that letter to Larson.It is clear that prior to this request by the Local, Tamanaha's dis-charge was not under consideration by Larson.But on receipt ofthe letter a meeting was arranged for the same afternoon and wasattended by Tamanaha, Almond, the chapel chairman, and ForemanLarson, during the course of which Tamanaha was discharged. Theletter and meeting are discussed fully hereinafter.The Respondent and the Union contend that Local 37's lettermerely called Larson's attention to Tamanaha's failure to keep hispromise to Respondent and recommended his discharge for thatreason and that Larson in fact discharged Tamanaha solely for thatreason.If this were so, the termination of Tamanaha would nothave been discriminatory.32However, consideration of the immedi-ate events leading to his discharge persuade us that Local 37 re-quested Tamanaha's discharge because of his loss of union member-ship and that it was for this reason, and not solely for breakinghispromise to Respondent, that Larson terminated Tamanaha'semployment.33Consideration of Local 37's letter clearly reveals the basis for itsrecommendation.It sets forth the contract definition of "journey-men" and Tamanaha's failure to meet those requirements '34 anddescribes "the agreement" pursuant to which Tamanaha was retainedin the Respondent's employ as being the written one with the Unionby which Tamanaha agreed to complete the lessons "under penaltyof having his journeyman membership in the Union revoked." Thelettermakes no reference to any oral agreement between Tamanahaand the Respondent.31 It then reports Tamanaha's failure to com-plete his lessons and the decision "to recommend revocation of [his]journeyman membership" and notify Larson, points out that Ta-manaha had failed to carry out his part of "the agreement," andrecommends his discharge "under these circumstances." Since "thesecircumstances," in this context, can only be Tamanaha's failure tocarry out "the agreement" which he made with the Union and theconsequent revocation of his membership, his discharge must have$'while it cannot be disputed that Local 37 caused Larson to discharge Tamanaha, afinding of causation does notipso factolead to the conclusion that Section 8(a) (3) hasbeen violated.Daugherty Company, Inc.,112 NLRB 986,989, 1003.Itmust first bedetermined whether Larson acted for a lawful reason or for an unlawful reason whichencouraged or discouraged union membership.33 It is wellsettled thatwhere,as here,both a justifiable and anillegal reason for dis-charge exist,and the illegal reason is the substantial or moving cause for the discharge,the Act has been violated.National Carpeting Div., National Automotive Fibres, Inc.,116 NLRB 1446, 1460. And seeMidwestern Instruments, Inc.,119 NLRB 1690."'This letter incorrectly states that Tamanaha was hired as a journeyman upon hissigning the agreement.However, Tamanaha had actually been employed by Respondentprior to that time,'and Foreman Larson testified without contradiction that he called thiserror to Almond's attention at the time the letter was presented to him.35 It does, however, refer to an agreement between Respondent and Local 37 thatTainanaha could continue as a journeyman provided he agreed to subscribe to and com-plete,the Union's course of lessons in printing. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen requested because of his failure to carry out a condition of hisunion membership.Consideration of the events at the November 23 meeting clearlyreveals Larson's motive for the discharge.The testimony is con-flicting as to whether Larson during the course of this meeting, madeany reference to an agreement between Tamanaha and himself con-cerning the lessons.However, even assuming that he made such areference, he took a most limited part in the discussion, participatingonly to the extent of making that reference, inquiring as to whetheritwas true that Tamanaha had completed only three of the lessons,and stating that whenever one made an agreement it had to befollowed through.This latter statement, it is noted, may as wellhave referred to Tamanaha's agreement with the Union as to theagreement with Respondent. In contrast, Almond took a vigorouspart in the discussion and, in fact, seems to have conducted and con-trolled the meeting.Thus, the meeting was opened by Almond'sreading of the Local's letter recommending Tamanaha's dischargebecause he did not perform his promise to the Local.Tamanahaasked Almond whether he (Tamanaha) could work for Respondentwithout a union card.The testimony is in disagreement as to theactual language of Almond's response to this question,38 but thereisno real difference in the import of the two versions, i.e., thatTamanaha could not continue to work for Respondent without aunion card. 17Under these circumstances, Larson turned control ofthemeeting over to Almond, the Local's representative, and thusplaced Almond in the position of appearing to speak with authorityfor the Respondent as well as for the Local. Therefore, if Larsonwas not discharging Tamanaha for the reasons stated by Almond,he was under a duty to deny the implications that Tamanaha wasbeing discharged for failing to carry out his agreement with theLocal and the consequent loss of his membership and that he couldnot continue to work for Respondent without a union card. This hefailed to do.Accordingly, we find that even if Larson did mention Tamanaha'spromise to Respondent during the meeting, the reference was merelyincidental; that Larson's statement as to the necessity to live up toany agreement referred to Tamanaha's agreement with the Local,although it may have included the agreement with Respondent ifLarson did refer thereto; and that by Almond's statements, in whichLarson concurred by his silence, Tamanaha was informed that he was38 Tamanaha, testified that Almond replied that Tamanaha would give him, Almond,trouble if Tamanaha tried to work without a union card. Almond testified that he repliedthat Tamanaha was a poor specimen of a imionman if he thought he could work forRespondent without a union card, after having joined the Union.17We find it unnecessary to adopt, and therefore do not comment upon the accuracy of,the Trial Examiner's statement that "It is an employer's duty to resist any dominationof its right to employ." HONOLULU STAR-BULLETIN, LTD.407being discharged for failing to satisfy a condition of his unionmembership.Respondent has thus discriminated against Tamanahain regard to hire or tenure of employment in violation of Section8(a) (3) of the Act,"' and has thus interfered with, restrained, andcoerced its employees in the exercise of their rights guaranteed bySection 7 of the Act in violation of Section 8(a) (1) thereof.3.We agree, for the reasons set forth in the Intermediate Report,39thatAnthony Van Kralingen, Jr., was discharged because of hisdistribution of his November 12 campaign release and because of theideas expressed therein,4° rather than for his alleged violation ofoffice rule 15.41We also agree that in disseminating his ideas bymeans of his distribution of his letters in connection with his cam-paign for union office, Van Kralingen was engaged, in protected con-certed activities within the Union.42Although, as the Respondentand the Union contended, some of the policies advocated by VanKralingen were in conflict with the provisions of the National LaborRelations Act, his efforts were directly solely to expressing his viewsto his fellow employees within the scope of his campaign.He madeno demand upon management, and his activities did not place Re-spondent in any danger of yielding to an unlawful demand.43' SeeNational Carpeting Div., National Automotive Fibres, Inc., supra.39The Union has excepted to the Trial Examiner's finding that Foreman Larson hadrefused to discharge Van Kralingen prior to November 13, taking the position that Larson"hesitated" rather than "refused" to take such action.We deem this difference inlanguage of no importance, since, in any event, his discharge was for theunlawful reasonfound herein, rather than for any justifiable reason which may have existed.MidwesternInstruments, Inc., supra.40 The Union, in its brief, takes the position that the Respondent had no discriminatorymotive and that the issue Is "whether . . . the iespondent was motivated by a desire todiscourage union activity or whether Van Kralingen was discharged because he was athorn in the side of both management and the union." The Respondent also emphasizesthis lack of conscious motiveand, inaddition, takes the position that the Board cannotconclude that the effect of its conduct was to discourage union activity.Clearlyneitherthe absence of -specific evidence of intent nor the absence of independent proof that suchdiscouragement actually occurred is determinative.Radio Officers' Union, etc. V. N.L.R.B.,347 U.S. 17. Further, the alternative reason offered by the Union, i.e., that the dischargeoccurred because Van Kralingen was a thorn in the side of both management and theUnion, appears to admit rather than rebut the Trial Examiner's findings,sincethere isno indication of why he was a "thorn," except his ideas and the means he used to expressthem.41We note that although office rule 15 had been in effect for many years, it had neverpreviously been invoked as the reason for a discharge.42 Insofar as the Respondent and the Union may contend that Van Kralingen's conductwas unprotected because he criticized the existing contract and its administration, theirposition is clearly without merit.See, e.g.,Cooper Alloy Corporation (Aircraft Division),120 NLRB 586;Roadway Express, Inc.,119 NLRB 104. The Union excepts to the TrialExaminer's "failure to find that there is no evidence that the Union . . . in any wayparticipated in" Van Kralingen's discharge. I-Iowever, Foreman Larson testified withoutcontradiction that he got the copy of the November 12 release from the chapel chairman,who is the equivalent of a union steward.43 Cf.AmericanRubberProducts Corporation v. N.L.R.B.,214 F. 2d 47 (C.A. 7) ;N.L.R.B. v. Electronics Equipment Co., Inc.,205 F. 2d 296 (C.A. 2). In these and similarcases overt, aggressive conduct which was otherwise lawful was held unprotected becausethe immediate purpose was to compel an employer to take some action which would clearlybe violative of some legal obligation. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDLike the Trial Examiner, we reject the contention that the arbi-tration award upholding Van Kralingen's discharge is binding uponthe Board.44As set forth by the Trial Examiner, the Board hasparamount jurisdiction to prevent unfair labor practices which isnot affected by the existence of any other means of adjustment orprevention.However, the Board may, in its discretion, refrain fromconcerning itself with certain controversies between management andlabor.Where it can do so without abandoning its duties to protectrights which the statute guarantees to employers, bargaining repre-sentatives, individual employees, or the public, the Board, as amatter of policy, favors the adoption of arbitration awards.But,the Boardrefusesto honor an arbitration award which is at oddswith or repugnant to the Act. Such a situation exists where, ashere, the Board is not satisfied as to the fairness and regularity ofthe arbitration proceeding,45 and the decision is clearly repugnantto the purposes and policies of the Act.46Accordingly, we find that Respondent, by discharging Van Kra-lingen because of his activities within the Union,47 has discriminatedagainst him in regard to hire or tenure of employment in violationof Section 8(a) (3) of the Act,48 and has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act in violation of Section 8(a) (1)thereof.THE REMEDYThe General Counsel has requested that, in addition to the remedyrecommended by the Trial Examiner, we followBroderickWoodProducts Company 4°and apply theBrown-Oldsremedy,50 i.e., that"The Union contends that the proceeding was an investigation under the contractrather than an arbitration.If this is so,the committee's decision is even more clearlynot the type of award which the Board will recognize as binding upon it.4bThe Trial Examiner undoubtedly intended to set forth this standard when he char-acterized the committee proceeding in this case as failing to accord to the dischargee "thedue process and fair procedures of a Board hearing." The Board has not required thatthe strict standard of a Board hearing be met in order that an arbitration award behonored.See,e.g.,SpielbergManufacturing Company,112 NLRB 1080;InternationalAssociation of Machinists,AFL-CIO, etal. (New Britain Machine ToolCo.), 116 NLRB 645.49 Cf.Spielberg Manufacturing Company, supra.47 Cooper Alloy Corporation(Aircraft Division), supra; Nu-Car Carriers,Inc.,88 NLRB75, enfd. 184 F. 2d 756(C.A. 3), cert. denied 342 U.S. 919.48 The Respondent contends that there is a patent inconsistency in the Trial Examiner'sfindings that it discharged Van Kralingen to discourage union activity,dischargedTamanaha to encourage such activity,and maintained a contract which also encouragesunion activities.However, these findings are not in fact conflicting,since (1) VanKralingen's discharge occurred because of activities which were in conflict with Local 37'spolicies and, hence,his discharge had the inherent effect of discouraging such conflictingactivities and of encouraging adherence to union policies'and the performance of unionobligations or practices(seeRadioOfficers'Union v. N.L.R.B., supra),and (2)Tamanaha'sdischarge also had the inherent effect of encouraging union activities by encouraging, theperformance of obligations to the Union.Therefore,these findings are in accord and areconsonant with the finding that the maintenance of the contract encourages union activity./9118 NLRB 38, enfd. 261 F. 2d 548(C.A. 10).e°United Association of Journeymen and Apprentices of the Plumbing and PipehttingIndustry of the U.S. and Canada,Local 231,AFL-CIO (J. S. Brown-E.F. Olds PlumbingAHeating Corporation),115 NLRB 594. HONOLULU STAR-BULLETIN, LTD.409we require the Respondent to reimburse all its employees for all duesand assessments paid pursuant to the contract during the periodcovered by the charges.The record shows that, by the unlawfulprovisions of the contract involved herein, the Respondent has un-lawfully encouraged employees to join the Union in order to obtainand maintain work in the Respondent's composing room, therebyinevitably coercing those employees to pay dues and assessments totheUnion.-Therefore, to expunge the effects of these unlawfulexactions, we shall order the Respondent to refund to its present andformer employees the dues and assessments which the employees havethus been required to pay.The period of liability shall begin 6months before the date of the filing and service of the initial chargesagainst the Respondent and shall extend to all moneys thereafterpaid which have not heretofore been refunded.52In all other respects we shall adopt the remedy recommended bythe Trial Examiner, as modified hereinafter.ORDERUpon the entire .record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that Respondent HonoluluStar-Bulletin, Ltd., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouraging membership in, and adherence to, HonoluluTypographical Union No. 37, International Typographical Union,AFL-CIO, or any affiliated labor organization, by discharging em-ployees because they have engaged in protected activities or becausethey have not performed a condition of union membership ; grantingunlawful preferences to union members, or members in good stand-ing, with respect to hiring and placement, or in any other mannerdiscriminating against employees or prospective employees in re-gard to their hire or tenure of employment or any term or conditionof employment, except to the extent permitted by Section 8(a) (3)of the Act.(b)Giving effect to, maintaining, or entering into any contractor understanding with Honolulu Typographical Union No. 37,International Typographical Union, AFL-CIO, insofar as it condi-tions employment on membership or membership in good standingin said Honolulu Typographical Union No. 37 or any affiliated labororganization, except to the extent permitted by Section 8(a) (3) ofthe Act.(c)Enforcing or giving effect to any contract provision requiringcomposing room foremen, who do the hiring, to be union members,61LosAngeles-Seattle Motor Express, Incorporated,121 NLRB 1629.52News Syndicate Company, Inc.,122 NLRB 818. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDunless anduntil said foremen have been directly informed by theabove-named Union that they are not obligated to comply withspecified provisions of the International Typographical Union,AFL-CIO, General Laws or the said Honolulu TypographicalUnion Local 37 constitution and bylaws calling for closed shop orunion preferential hiring.(d) In any other manner interfering with, restraining,or coercingemployees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be validlyaffectedby an agreement entered into in accordance with Section 8(a) (3.)of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Specify, in the current contract with the above-named Union,that the provisions of the International Typographical Union, AFL-CIO, General Laws which are found illegal hereinare not incor-porated therein, and specify which of the provisions of the GeneralLaws are incorporated therein, and currentlyoperative.(b)Notify all composing room employees that they are not boundto follow specified provisions of the International TypographicalUnion, AFL-CIO, General Laws which call for closed shop or unionpreferential hiring.Such notice shall be in addition to that con-veyed by the posting of the notices specified in paragraph 2(f) ofthisOrder.(c)Offer to Anthony Van Kralingen, Jr., and Kenneth Tamanahaimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of paysuffered by reason of the discrimination against them, in the mannerset forth in "The Remedy" section of the Intermediate Report.(d)Reimburse all its employees and former employees in its com-posing room, who have unlawfully been required to pay dues andassessmentsto the Union, in the manner and to the extent set forthin "The Remedy" section of this Decision and Order.(e)Preserve and make available to the Board, or its agents, uponrequest, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue and the rights of employment under the terms of this Order.(f)Post at its plant at Honolulu, Territory of Hawaii,copies ofthe notice attached hereto marked "Appendix A."," Copies of said13 In the event that this Order is enforced by a decree of a United States Court ofwords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." HONOLULU STAR-BULLETIN, LTD.411notice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by Respondent's authorized rep-resentatives, be posted by Respondent immediately upon receiptthereof and be maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for the Twentieth Region inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.MEMBER BEAN took no part in the consideration of the above De-cision and Order.APPENDIX AN'OTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in, and adherence to,Honolulu Typographical Union No. 37, International Typo-graphical Union, AFL-CIO, or any affiliated labor organiza-tion, by discharging employees because they have engaged inprotected activities or because they have not performed a con-dition of union membership; granting unlawful preferences tounion members, or members in good standing, with respect tohiring and placement; or in any other manner discriminatingagainst employees or prospective employees in regard to theirhire or tenure of employment or any term or condition of em-ployment, except to the extent permitted by Section 8(a) (3) ofthe Act.WE WILL NOT give effect to, maintain, or enter intoanycon-tract or understanding with Honolulu Typographical Union No.37, International Typographical Union, AFL-CIO, insofar asit conditions employment on membership or membership in goodstanding in said Union or any affiliated labor organization,except to the extent permitted by Section 8(a) (3) of the Act.WE WILL NOT enforce or give effect to the provision in ouragreement With the above-named Union, requiring composingroom foremen, Who do the hiring, to be union members, unlessand until said foremen have been directly informed by said 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion that they are not obligated to comply with specified pro-visions of the International Typographical Union, AFL-CIO,General Laws or the above-named Union's constitution andby-laws calling for closed shop or union preferential hiring.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights maybe validly affected by an agreement entered into in accordancewith Section 8(a) (3) of the Act.WE WILL specify, in our current agreement with the above-named union, that the provisions of the International Typo-graphicalUnion, AFL-CIO, General Laws which have beenfound by the National Labor Relations Board to be illegal arenot incorporated therein, and specify which of the provisionsof the General Laws are incorporated therein and currentlyoperative.WE WILL notify all our composing room employees that theyare not bound to follow specified provisions of the InternationalTypographical Union, AFL-CIO, General Laws which call forclosed shop or union preferential hiring.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of pay suf-fered by reason of the discrimination against them :Anthony Van Kralingen, Jr.Kenneth TamanahaWE WILL refund to all our employees or former employeesemployed in our composing room who have remitted dues andassessments illegally extracted from them to Honolulu Typo-graphicalUnion No. 37, International Typographical Union,AFL-CIO, the amount of such payments, and in accordancewith the Board's direction.All our employees are free to become, remain, or refrain frombecoming or remaining members of any labor organization, exceptto the extent above stated.HONOLULUSTAR-BULLETIN, LTD.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. HONOLULU STAR-BULLETIN, LTD.413INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding is brought under Section 10(b) of the National Labor Rela-tionsAct, 61 Stat. 136, pursuant to a consolidated complaint issued by the Gen-eral Counsel of the National Labor Relations Board against Honolulu Star-Bulletin,Ltd.The complaint, dated April 22, 1957, alleged that Respondent had engagedin unfairlabor practices within the meaning of Section 8(a)(1) and (3) of theAct.Copies of the complaint, the charges upon which it was based,and noticeof hearing thereon were duly served upon Respondent and upon the Party to theContract,Honolulu Typographical Union No. 37, International TypographicalUnion, AFL-CIO, herein called the Union.The complaint alleged that Respondent (1) discharged Anthony Van Kralingen,Jr., on or about November 13, 1956, because of his union and concerted activities;(2) discharged Kenneth Tamanaha on or about November 23, 1956, at the de-mand of the Union, because his union membership was revoked for failure tocomplete a union study course; and (3) unlawfully maintained and gave effectto a contract with the Union which included and incorporated the laws of theInternationalTypographicalUnion, which provide,inter alia,that the laws ofthe ITU are not subject to arbitration; foremen must be active members of theUnion; only foremen may employ and discharge personnel; only members of theUnion may be employed in performing work within the jurisdiction of the Union;and thatdues and assessmentsshall be paid.Respondent's duly filed answer denied thecommissionof any unfair labor prae-tices; alleged that Van Kralingen was discharged for violation of an office rule;and alleged that Tamanaha was discharged for failure to live up toan under-standing,presumably with Respondent, that he would takecertaincorrespondencelessons fromthe Union.Pursuant to notice,a hearingwas held before the duly designated Trial Exam-iner_atHonolulu, Territory of Hawaii, on various dates between May 29 and June14, 1957.The parties were represented by counsel who were afforded full oppor-tunity to be heard,to examine and cross-examine witnesses, and to introducerelevant evidence.At the close of the hearing, the parties were given an oppor-tunity to argue orally and to file briefs.Oral argument was presented by bothparties and a brief has been received from Respondent.Upon the entire record in the case, and from my observationof the witnesses,'Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTHonolulu Star-Bulletin, Ltd., is a Hawaii corporation which is engaged in thebusiness of printing a daily newspaper and performing commercial printing atHonolulu, Territory of Hawaii.During the course of its business, Respondentsubscribes to the interstate news services of the United Press and the AssociatedPress, and its gross revenue is in excess of $500,000 per annum. I find that theoperations of Respondent affect commerce and that it would effectuate the policiesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONINVOLVEDHonolulu Typographical Union No. 37,InternationalTypographicalUnion,AFL-CIO, is a labor organization admitting to membership employees of Re-spondent.III.THE UNFAIR LABOR PRACTICESA. The discharge of Anthony Van Kralingen, Jr.1.Sequence of eventsVan Kralingen entered the employ of Respondent on April 9, 1956, as an adcompositor in the composing room, resigned on April 28 to accept other employ-I Prior to the hearing, a motion by the General Counsel to take the deposition of certainwitnesses residing in Los Angeles, California, was granted by the Regional Director forthe Twentieth Region, and such depositions were duly taken on May 23, 1957, beforeanother hearing officer.They were subsequently offered and received in evidence at thehearing.This testimony is discussed hereinafter. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDment in the Territory and was rehired on July 2.2He remained in the employof Respondent until November 13, 1956, when he was discharged.The GeneralCounsel contends that Van Kralingen was discharged because of his union andconcerted activities.Respondent's answer alleges that he was discharged for cause,viz, violation of office rule 15 which states as follows:Disorderly conduct (whether on duty or off duty)in this building, or onthe premises,in any form;loud,profane or indecent language, whistling,wrestling,scuffling,physical violence or threats thereof; visiting,canvassing,personal discussions,arguments,or otherwise interfering with the business ofthe office or disturbing or taking up the time of workers.The answer further alleges, as is the fact, that Van Kralingen invoked thegrievance procedures of the contract between Respondent and the Union after hisdischarge;that, pursuant thereto,the joint conciliation and arbitration committeeprovided for under the contract met and considered the grievance; and that thecommittee upheld the discharge.The evidence discloses that Van Kralingen took an intense interest in the rela-tionship between the Respondent and the Union;that he was heard from in greatdetail at monthly chapel meetings; and that he wrote extensively on the subjectin articles intended for posting on the union bulletin board at the paper or for dis-tribution to members.3It appears that the relationship between Respondent and the Union is an amica-ble one and there is ample evidence to disclose that Van Kralingen'saggressiveunion activities endeared him neither to management nor to Secretary-TreasurerFrank Almond of the Union, who is also a linotype operator in the employ ofRespondent.These activities need not be set forth in complete detail becausethey do not affect the resolution of the basic issue herein.Thus,on or aboutMay 21, 1956,Respondent and the Union signed a new con-tract for a 3-year period ending May 17, 1959. Soon thereafter,the applicationof the overtime work provisions of the contract became a topic of discussionamong the employees of Respondent and Van Kralingen was quick to take aforthright position on the matter.On or about July 19, he presented a two-pagetypedmemorandum to Chapel Chairman Stanley Harada.He asked that it beposted on the union bulletin board.This was done and the brochure remainedthere for at least one night. In essence,the brochure attacked the alleged require-ment for compulsory overtime work and was critical over the alleged eagernessof employees to obtain overtime work.About 1 month later, Van Kralingen wrote a two-page memorandum on theovertime work issue to the chapel chairman for presentation to the membership.Therein, he protested the belated notification to the chapel chairman by the com-posing room foreman that two men would have to work on a particular Sunday.Van Kralingen's letter, which like the previous one was not entirely clear, urgedthatmore control in the selection of men for overtime work be vested in thechapel chairman; criticized the handling of the matter by management; and char-acterized the existing contract as "despicable."On October 11, VanKralingen appeared at a meeting of the executive com-mittee of the Union;no management representatives were present with the possi-ble exception of Robert Klinite, a markup man and substitute on week ends forNight Foreman Carl Blade. I deem it unnecessary to determine whether Klinitewas a supervisor within the meaning of the Act.Van Kralingen presented writtensuggestions for improving the overtime distribution laws and urged that overtimeshould be handled by the foreman merely telling the chapel chairman how many9 The record contains a number of conflicts,the resolution of which I deem unnecessary,because they do not relate sufficiently to the basic issues.One of them is a conflict as towhether Van Kralingen when rehired cleared through the chapel chairman of the Unionor whether,as Chapel Chairman Harada and Foreman Larson testified,he was hireddirectly by Foreman Larson.3The chapel is a subdivision of the Union set up for the employees of Respondent andthe chapel chairman is its elected head.Under its contract with Respondent,the Unionmaintains a bulletin board on the premises of the paper solely for union business ; thisbulletin board is distinct from the management bulletin board.The chapel holds monthlymeetings on the last Friday of each month on company premises at 3 :30 and the meetinglasts until approximately 3 :45 p.m.The first shift ends at 3 :30 and the night shift startsat that hour.The meeting,insofar as it relates to the second shift, is therefore held oncompany time. HONOLULU STAR-BULLETIN,LTD.415men he needed and the chapel chairman then distributing the overtime workaccording to union or chapel laws.He urged that overtime work performed outside of regular working hours foranother employer be counted in determining eligibility for overtime with Re-spondent,a manifest reference to the Union'spolicy of sharing overtime amongalleligibles.He attacked the contract at Respondent as giving away too muchtomanagement.He argued against any punishment by union law for refusal towork overtime.According to Van Kralingen,Secretary-Treasurer Almond spokeon this occasion and opposed his views.An election of chapel officials was scheduled for the latter part of Novemberand Van Kralingen was one of three candidates nominated at the October chapelmeeting.As will appear,he was discharged on November 13 about 1 or 2 weeksbefore the election.Van Kralingen prepared a two-page document in support ofhis candidacy on November 12 and distributed copies thereof that same day toseveral members of the chapel when he reported for work just prior to his usualstarting hour of 3:30 p.m.4This brochure,itmay be noted,was an intraunion paper addressed only to hisfellow union members.Therein Van Kralingen announced his desire to place"before you my views and platform for your consideration."He expressed hisdesire to transform the chapel into an active organization which would"fight theencroachment of contract by the office[Respondent]."Van Kralingen pledgedhimself to resist these alleged violations of the contract.He urged further useof the chapel bulletin board by posting chapel laws,ITU bulletins,labor peri-odicals,and articles of special interest,aswell as reports on chapel business, thechairman'sactivities,and meetings with management.Van Kralingen then urged that the hiring of personnel be done by the chapelchairman and the executive board,with management merely notifying the chapelchairman of the vacancy,so as to avoid discrimination because of race,age, orunion activity.He pledged himself to work for the alleviation of unsatisfactorypractices in the apprentice training program.He pointed out that union menwere still working beside nonunion men at Respondent,a reference to five em-ployees of long tenure who had been dropped from union membership in 1948for nonpayment of dues.Van Kralingen urged that an appeal be made to thenonunion men to rejoin the Union so as to improve wages and working conditions,but that if the invitation were rejected,the union men should not associate ortalk with these men.Again Van Kralingen urged that the chairman regulate thedistribution of overtime.On the following day, November 13, Van Kralingen reported for work at hiscustomary reporting hour of 3:30 p.m. and was discharged by Foreman Larsonunder the following circumstances.Larson, a union member, testified that heread the November 12 campaign release by Van Kralingen;indeed, he displayedthe document to Night Foreman Blade who variously testified that this took placeon November 12 or 13 and elsewhere that it was on November 13. Blade alsotestified,in essence,that Larson handed him the November 12 release to read andannounced that he, Larson,intended to discharge Van Kralingen. It appears thatthis remark was made in a conversation between the two men at 3 p.m. on No-vember 13.Larson testified that he directed Blade to send Van Kralingen to his office onthis occasion and that when Van Kralingen appeared he, Larson,informed himthat he was being discharged for violating office rule 15.On the following day,November 14, Larson gave Van Kralingen a letter, at the latter's request, whichrepeated this as the reason.2.ConclusionsLarson and Blade agreed in their testimony that Blade had on a number ofoccasions since September 1956 recommended the discharge of Van Kralingenbecause of excessive talking with his coworkers,thereby hampering his own aswell as the production of others.However, Larson uniformly told Blade on allthese occasions that inasmuch as printers were scarce and work was increasingduring the holiday season with more overtime being worked,Respondent shouldtry to straighten out the matter without losing the man.Significantly,Van Kralingen was never warned by any representative of man-agement about these alleged derelictions on his part or that his discharge wasunder consideration.Larson testified that the most recent recommendation byBlade that Van Kralingen be discharged was made about 2 weeks prior to No-vember 13;according to Blade, it was some days before.° The document is a detailedone and onlythe highlightsare hereinset forth. . 416DECISIONSOF NATIONALLABOR RELATIONS BOARDIdeem it of no great import herein whether Van Kralingen's talking wasexcessive, as Respondent contends, or routine and carried on by all employees astheGeneral Counsel contends and some evidence discloses.What is germane isthe fact that Respondent did not discharge him for this alleged dereliction.For,when Larson was asked why he decided that Van Kralingen had violated officerule 15, he replied that Blade had previously recommended the discharge, as setforth above, and that thereafter "I come in one morning [November 13] and Iseen a thing there that had been circulated around the plant, and I read it, [theNovember 12 release] and at that time, why, after reading that I realized thatCarl [Blade] had been right in what he said and in his recommendation . . .there was just no hope of straightening the man out."Larson further testified that he decided at that moment, after reading the VanKralingen release of November 12, to discharge the man and that it was "theclincher" in his decision.Although he elsewhere testified that he did not dischargeVan Kralingen for distributing this literature and that he predicated the dischargeon the previous reports from Blade, he again repeated his testimony that his perusalof the November 12 release was the "clincher."It is clear from the foregoing, and I find, that (1) Larson had refused to dis-charge Van Kralingen on Blade's most recent recommendation prior to November13 and (2) Larson's reading of the November 12 intraunion campaign release byVan Kralingen in support of his candidacy for chapel chairman was the motivatingfactor that led him to reverse his prior decision and to decide on November 13to discharge Van Kralingen.There is no escaping the fact that but for Larson'sperusal of the document, Van Kralingen would not have been discharged on thisoccasion.Ifind, therefore, that he was discharged because of the views heexpressed in this document and his distribution thereof.Respondent has argued that the policy advocated by Van Kralingen would havebrought it afoul of the provisions of the Act, particularly in the views expressedconcerning the hiring of men.The answer to this is that Larson did not raisethis claim to Van Kralingen.His own testimonydisclosesonly that he told VanKralingen there were things in his campaign literature that could not be put intoeffect and that he, Larson, did not state to Van Kralingen that they would resultin any violation of the Act. Similarly, Larson's letter of November 14 to VanKralingen, gave only the violation of rule 15 as the cause of his discharge.More particularly, and I do not intend hereby to pass upon the soundness orpracticality of Van Kralingen's judgment in these matters, this was an intraunioncampaign letter intended for the eyes of union membersand not ademand uponmanagementby the Union.Van Kralingen, by distributing this release, wasengaging in a union and concerted activity and in no way was placing Respondentin danger of yielding to an unlawful demand. It would be certainly speculativeto conjecture what the Union's ultimate policy might be on these matters innegotiatingwithmanagement, particularly in view of the fact that the partieswere recently signatory to a contract which stabilized conditions of employmentfor the next 3 years, ending May 17, 1959.Respondent has further argued that the decision of the joint conciliation andarbitration committee affirming the discharge of Van Kralingenisbindingherein.This committee, composed of two management and two union representatives,held hearings on Van Kralingen's appeal of his discharge on November 21 and26, 1956.Initiallyitisto be noted that Van Kralingen, who appeared at the hearingaccompanied by counsel, was specifically denied the right to have counsel representhim at these sessions; indeed, counsel was not permitted to enter the hearing room.At that point, Van Kralingen introduced a recording machine into the hearingroom for the purpose of making a transcript, but was not permitted to utilize it;in the alternative, minutes, although not complete, were taken down by the secre-tary of Respondent's vice president, Porter Dickinson, a member of the committee.Van Kralingen also was not permitted to be present when Foreman Larson orNight Foreman Blade presented testimony concerning the reasons for his discharge.In fact, he was not shown the transcript of their testimony, although the baregist of the testimony was given to him by a committee member as well as in aletter sent to him on November 23.Van Kralingen was then permitted to askLarson questions at the November 26 hearing based upon this partial report to him.It is well established that an award by an arbitrator or other fact-finding bodydoes not preclude the Board from asserting jurisdiction and making its own find-ings.For the Act confers exclusive jurisdiction upon the Board to prevent unfairlabor practices, and this may not be displaced by arbitration, State agencies, orothermeans.N.L.R.B. v. International Union, United Automobile, Aircraft and HONOLULU STAR-BULLETIN, LTD.417Agricultural Implement Workers of America, CIO (Timken-Detroit, etc.),194 F.2d 698 (C.A. 7).The Board has refused to honor an arbitration award which may be at oddswith or repugnant to the Act.Stibbs Transportation Lines, Inc.,98 NLRB 422,andMonsanto Chemical Company,97 NLRB 517. This is particularly so whenthe arbitration proceedings are not conducted in a manner consistent with Boardproceedings which protect the rights of the aggrieved party.Wertheimer Stores,107 NLRB 1434. Cf.SpielbergManufacturing Company,112 NLRB 1080.Ifind under the circumstances of this case that the committee proceedingsfailed to accord to the dischargee the due process and fair procedures of a Boardhearing, including representation by counsel and confrontation of witnesses.Moreover, to recognize the decision of the committee would be repugnant to thepurposes and policies of the Act which protect one who is engaged in union andconcerted activities.Hence, the committee decision is found not to be bindingupon the Board and is therefore not a valid defense herein. SeeN.L.R.B. v. WaltDisney Productions,146 F. 2d 44, 48 (C.A. 9), cert. denied 324 U.S. 877.I find therefore that Respondent did not discharge Van Kralingen for violatingoffice rule 15 or for subjecting Respondent to a charge of unfair labor practices,but rather that it discharged him because he engaged in the dissemination of thisliterature;thatVan Kralingen was thereby engaging in a protected union andconcerted activity; and that by his discharge, thereby discouraging union activities,Respondent has discriminated with respect to the hire and tenure of his employ-ment within the meaning of Section 8(a)(3) of the Act. I further find that bythisdischargeRespondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of the Act, therebyviolating Section 8(a) (1) thereof.5B.The discharge of Kenneth Tamanaha1.Sequence of eventsTamanaha was discharged by Respondent on November 23, 1956.The com-plaint alleges that the Union demanded and that Respondent carried out thisdischarge because his union membership was revoked for failure to complete acourse of study provided by the Union, thereby encouraging membership in theUnion.Respondent's answer claims that Tamanaha was discharged for failureto carryout anagreement withRespondentwhen hired, that he would take andcomplete correspondence lessons given by the Union.Actually, the parties arenot far apart in their positions, and the issue boils down to whether or not theUnion caused the discharge for a reason clearly not permitted under the Act orwhether Respondent independently discharged the man.Tamanaha originally sought employment with Respondent in 1953, was givena trialassignment and was found unqualified; he was told by Foreman Larson toreturn ina year.Tamanaha did so late in September or early in October of 1954,was againtried out, and was hired for the night shift as a journeyman mixer inthe ad department.This classification pays 10 cents per hour in excess of theregular journeyman's scalebecause it requires more skill.According to Larson,soonthereafter,Night Foreman Blade reported that Tamanaha was not competent,but Larson urged patience because Tamanaha was a local boy who should be givena full opportunity to succeed.A similar report was made to Secretary-TreasurerFrank Almond of the Union, and he relayed this information to Larson.6At this time or soon thereafter, Almond pointed out to Larson that Respondent'squota of apprentices was full and that as a result, Tamanaha could not be soclassified.On the other hand, Tamanaha had but 41/2 years of experience in thisfield and as a result, he did not meet the union requirement of 6 years' experience5As indicated, I deem it unnecessary on this posture of the case to resolveconflicts asto whether Night Foreman Blade's weekend replacement, Klinite, was a supervisor ; whetherKlinite's low opinion of Van Kralingen, in several respects, played a part in the discharge ;and whether Night Foreman Blade expressedan intentto discharge Van Kralingen. Thesefindings, ofcourse, arewithout prejudice to Respondent's right to discipline Van Kralingenfor nondiscriminatory reasons for derelictions of duty should such take place.9 There area numberof conflicts as to various subsequent incidents, most of which neednot be resolvedon groundsof nonrelevancy.However, primary reliance has been placedin ensuing findings onthe testimony of Almond, a clear, forthright and meticulous witness,who impressed me as having a superior recollection of these incidents and whose testimonyis accordingly credited herein.508889-60-vol. 123-28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDas an apprentice to qualify as a journeyman.As Almond testified, he accordinglysuggested to Larson that Tamanaha take a 2-year course of correspondence lessonsgiven by the parent organization of the Union.A meeting was held between Larson, Tamanaha, Almond, and Tait, the latteralso a union official.Larson adopted Almond's proposal concerning the unionlessons and told Tamanaha that the only way he could remain on the payroll wasfor him to take these lessons; Tamanaha agreed to do so. In his testimony,Tamanaha did not recall such a meeting, but certain documents that he signed ator about this time persuade me that the recollection of Almond, buttressed bythat of Larson, is the superior. It may be noted that there is a major conflictherein as to whether Tamanaha's promise to take the lessons was made to theUnion, to Respondent, or to both; this is treated hereinafter.As a result, Tamanaha signed an agreement on October 31, 1954, with theUnion, wherein, as a condition of admission to membership in the Union, heagreed to take a course of correspondence lessons for the period ending November21, 1956.He signed this one day after he filed an application for membershipin the Union and paid an initiation fee; significantly, the application for member-ship expressly stated thatitwassubject to his agreement to take the lessons.Thehandling of the application for membership in the Union was done solely byunion representatives Almond and Tait.Although there is evidence disclosing that Tamanaha's work at the outset wasnot entirely satisfactory, it is undisputed that at the time of his discharge and forsome time previous, Respondent was entirely satisfied with the quality of his work.Accordingly, he remained in his classification as mixer, with a 10-cent premiumpay throughout his tenure with Respondent.Tamanaha's approach to the correspondence lessons, however, was one of indif-ference.He turned in the first three lessons, and then dropped the course becauseof what he later termed laxity on his part.This became a matter of some concernto the Union, although the record discloses that Foreman Larson was not disturbedthereby.According to Tamanaha, one DeMello, chairman of the Union's ap-prenticeship committee, warned Tamanaha in the summer of 1956 that he shouldget busy with the lessons, and, at a September union meeting, Tamanaha waswarned that he might lose his union card if he persisted in this course of conduct.Again, in November, President Brandt of the Union queried Tamanaha on thematter.In all instances, Tamanaha promised to resume the lessons but did not.As indicated, however, his work at the time was judged by Respondent to beentirely competent.About 6 months before the discharge of Tamanaha, DeMello did bring thematter to the attention of Foreman Larson on one or two occasions.This wasdone in the nature of a report, but Larson merely told DeMello to get afterTamanaha on the matter.No further contact of Larson was made by the Unionand there is no evidence to disclose that Larson gave the matter any furtherthought until it was brought to a head because of union pressure late in Novemberof 1956.On November 20, 1956, the Union contacted its International and verified thatTamanaha had completed but three of the lessons. Its executive committee thenvoted to recommend to the International the revocation of Tamanaha's membershipand to notify Larson accordingly.On November 22, the union officials, includingAlmond, prepared a letter to Larson wherein they reviewed the history of thecase.They reminded Larson that Tamanaha had not met the requisites for ajourneyman classification, as set forth in the contract between Respondent andthe Union.The letter further stated as follows:2.After consultation between yourself and representatives of the Union,itwas agreed that while Mr. Tamanaha lacked the apprentice training neededto conform to the above-quoted definition, he nevertheless would be per-mitted to work as a journeyman and receive journeyman wages, provided heagreed to subscribe to and complete an approved course of lessons in printingprovided by the Union, within a period of two years.3.Mr. Tamanaha signed such an agreement, made out in triplicate, andexpiringNovember 21, 1956,by which date he solemnly promised to haveall lessons completed,under penalty of having his journeyman membershipin the Union revoked. .4.Upon his signing such agreement,Mr. Tamanaha was bired as a jour-neyman by the Star-Bulletin.On Tuesday, November 20, the following telegram was sent to the Bureauof Education of the International Typographical Union: HONOLULU STAR-BULLETIN, LTD.419J.Beadle,Bureau of Education, International Typographical Union,Indianapolis, Indiana.Please wire us what lessons completed by KennethK. Tamanaha (129631). . . . Carl A. Brandt, president, 37, care Star-Bulletin.towhich we received the following reply the same day:Carl A. Brandt, President, Honolulu Typographical Union No. 37, careStar-Bulletin,Honolulu.Kenneth Tamanaha has completed only threelessons of fifty lesson course.Agreement will expire November 21st.His membership subject to revocation upon receipt of recommendationaddressed to President Randolph. J. Paul Beadle, director.Immediately upon receipt of the above,the executive officers of the Unionconferred and unanimously agreed to recommend revocation of Mr. Tamana-ha's journeyman membership, and to notify you.May we point out that Mr. Tacnanaha during this period now expired hasrepeatedly been urged and warned to complete the lessons, and it is clear tothe Union officers that he has evaded his responsibility and failed to carry outhis part of the agreement.Under these circumstances, it is evident that Kenneth K. Tamanaha shouldno longer be employed as a journeyman in the composing room of the Star-Bulletin, andwerespectfully recommend that he be discharged.[Emphasis supplied.]Itmay be noted that Tamanaha was actually hired by Respondent prior tounion approval, although this was done perhaps on a probationary basis.Thereference in the letter to "journeyman" is apparently directed to the use of thatterm by the Union.During the morning of November 23, Almond personally delivered the above-quoted letter to Larson who admitted that prior to its receipt he, Larson, hadat no time made any check as to Tamanaha's progress in this correspondencecourse; and, as indicated, Larson had displayed no interest in the matter.Larsonread the letter and stated that he would have to do something about it.Hearranged a meeting for that afternoon to be attended by Tamanaha, Almond,Chapel Chairman Katayama, and himself.The meeting was duly held that afternoon, and there is no conflict as to thedetails except as to one aspect which is set forth below.As Larson and Tamanahatestified,when Tamanaha entered the meeting, Secretary-Treasurer Almond pro-ceeded to read aloud to Tamanaha the letter submitted to Larson by Almondthatmorning which is set forth above in large part.Larson asked Tamanaha if it was true that he had done but three of the lessons,and Tamanaha admitted that such was the case, assigning laxity on his part ashis reason for not continuing with the lessons.Tamanaha and Almond bothagreed that Tamanaha asked Almond, on this occasion, if he could keep his jobwithout having a union card.According to Almond, he replied that Tamanahawas a poor specimen of a union man if he thought that he could work forRespondent without a union card, after having joined the Union.According toTamanaha, Almond stated that Tamanaha would give him, Almond, trouble if hetried.Apparently Larson maintained a silence concerning this exchange becausethe testimony of the four witnesses attributes no comments to Larson on this aspectof the conversation.This presents the conflict in the testimony as to what was said on the subjectof alleged promises to complete the lessons.According to Tamanaha, he pro-tested to Almond that he had made an agreement with the Union, but not withRespondent to take this series of lessons.Larson stated that he, Larson, hadmade a verbal agreement with the Union concerning the lessons.Tamanaha pro-tested that he, Tamanaha, had made no agreement with Larson.Larson thenstated that whenever one made an agreement it had to be followed through.Tamanaha was then presented with his pay check. It is to be noted that thecheck had been prepared prior to the meeting and was in Larson's possessionwhen Tamanaha entered the room.Moreover, this pay check was not due untilthe following week.The testimony of Katayama, Almond, and Larson is in substantial agreementthat Larson accused Tamanaha of breaking his word to Larson to take the lessons;that Tamanaha protested that his agreement was with the Union and that he hadmade no written agreement with Larson; and that Larson then said that he wasdischarging him for breaking his verbal agreement with Larson. I deem it un- 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary to resolve this conflict because, on either version, the conclusions thatfollow would be identical.It is of interest to note that Tamanaha was reinstated to union membership onor about December 2, subject to his promise to finish the lessons during theensuing 6-month period.2.ConclusionsOn the posture most favorable to Respondent, Larson accused Tamanaha ofbreaking his promise to Larson to take the lessons and, as he claimed, dischargedhim for that reason.However, even on that version, it is obvious that the Unioncaused the discharge of Tamanaha and that but for its express demand in theletterofNovember 22, delivered personally by Almond on the morning ofNovember 23, Tamanaha would not have been discharged.Initially it is to be noted that the contract between Respondent and the Unionwhich recognizes the Union as bargaining representative for all employees in theunit,contains no union-security clause.Section 24 of the contract expresslystates that the general laws of the International Typographical Union, not in con-flictwith Federal and Territorial laws or the language of the contract, governrelations "on conditions not specifically enumerated herein."And the GeneralLaws of the ITU provide in article III that its policy is not to execute "union-shop"contracts.The case thus reduces itself to the following, irrespective of whether Tamanahaoriginally promised both Larson and the Union to take the lessons, or just thelatter.Tamanaha was a competent employee with whose work, at the time ofhis discharge, Respondent was entirely satisfied.His discharge was not remotelyunder consideration on the morning of November 23.However, later that morning, Secretary-treasurer Almond of the Union pre-sented a letter,supra,toLarson wherein the employment history of Tamanahawas reviewed.The letter stated that: (1) Tamanaha lacked, according to unionstandards, the 6-year apprenticeship training to qualify as a journeyman whenhired; (2) "After consultation between yourself (Larson) and representatives oftheUnion, it was agreed that while Mr. Tamanaha lacked the apprentice trainingneeded to conform to the above-quoted definition, he nevertheless would be per-mitted to work as a journeyman and receive journeyman wages, provided he agreedto subscribe to and complete an approved course of lessons in printing providedby the Union, within a period of two years"; and (3) Tamanaha signed anagreement with the Union wherein he promised to have all his lessons completedwithin the indicated period under penalty of having his membership in the Unionrevoked.?The letter went on to say that after verifying Tamanaha's failure to completethe lessons "the executive officers of the Union conferred andunanimously agreedto recommend revocation of Tamanaha's membershipin the Union" and to notifyLarson accordingly.The letter pointed out that Tamanaha had failed to carryout his part of the agreement and stated "it is evident that Kenneth K. Tamanahashould no longer be employed as a journeyman in the composing room of theStar-Bulletin,and we respectfully recommend that he be discharged."(Emphasissupplied.)It is clear that the Union recommended this discharge because Tamanaha hadfailed to carry out a union activity, viz, completion of the course of correspondencelessons,which was made a condition of his application for membership. It is fur-ther apparent that but for the Union's recommendation, Tamanaha would nothave been discharged.There is, therefore, no escaping the conclusion that theUnion caused the discharge. Indeed, Tamanaha's final pay check was ready andthe issue ostensibly decided prior to his arrival at the afternoon meeting onNovember 23.Accordingly, I reject the contention that Respondent dischargedTamanaha for breaking a promise to Respondent .8The Act forbids all types of discrimination on the part of an employer exceptpursuant to a lawful union-security provision, and then only for the limited reasonsfor nonpayment of initiation fees or dues. In this case the contract contained nounion-security provision, and even if it did, the discharge of Tamanaha involvedthe imposition of a greater degree of union security than is permitted under the7It is to be noted that this letter makes no reference to an agreement betweenTamanahaand Respondentto take the lessons, but solely to one between Respondent and the Union,as well as between Tamanaha and the Union.8 Indeed, were this solely employer motivated, Almond's presence and the reading of theletter were unnecessary. HONOLULU STAR-BULLETIN,LTD.421Act.Tamanaha was discharged by Respondent directly as the result of theUnion's demands because he failed to complete his course of union lessons.Thatthiswould reasonably tend to encourage membership in a labor organization, viz,the Union, is obvious.N.L.R.B. v. Radio Officers' Union, etc.,347 U.S. 17.Stated. otherwise, Tamanaha did not fulfill the conditions for obtaining member-ship in the Union, viz, completion of the course of union lessons, as expresslyprovided in his membership application.Having failed to do so, the executivecommittee of the Union recommended revocation of his union membership; sonotified Foreman Larson, himself a union member; and demanded that Larsondischarge the man, although insofar as Respondent was concerned, Tamanaha'sskill and competency in his job was not in issue.Thus, Respondent discharged Tamanaha because he was no longer a memberin good,:standing of the Union, pursuant to the Union's demand therefor.But anemployer may not delegate or permit a labor organization to make the decisionsas to who shall remain in its employ for reasons connected with union membershipor adherence to union policies.J.A. Utley Company v. N.L.R.B.,217 F. 2d 885(C.A. 6);N.L.R.B. v. Lloyd A. Fry Roofing Company, et al.,193 F. 2d 324(C.A. 9);Union County Newsdealers Supply Co.,114 NLRB 1575; andInsulationContractors of Southern California, Inc., etc.,110NLRB 638. And it is anemployer's duty to resist any domination of its right to employ.N.L.R.B. v.International Brotherhood of Teamsters, et al., (Pacific Intermountain Express Co.)225 F. 2d 343 (C.A. 8);N.L.R.B. v. Goodyear Tire & Rubber Company,129 F. 2d661, 664 (C.A. 5); andN.L.R.B. v. Hudson Motor Car Company,128 F. 2d532-2 (C.A. 6).Ifind that by discharging Kenneth Tamanaha on November 23, 1956, therebyencouragingmembership in a labor organization, Respondent discriminated inregard to his hire and tenure of employment and engaged in conduct violative ofSection 8(a)(3) of the Act. I further find that by the foregoing conduct Re-spondent has interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act, thereby violating Section 8 (a) (I)thereof.9C.The contract1.The factsThe complaint further alleges that the current contract between Respondent andtheUnion is violative of Section 8(a)(1) of the Act because it incorporates the"Laws of the ITU, providing that such Laws of the ITU shall not be subject toarbitration, and further providing that the foreman must be an active member oftheUnion, that only the foreman may employ and discharge, that only membersof the Union may be employed in performing work coming under jurisdiction ofthe Union, and requires the payment of dues and assessments."The most recent contract between Respondent and the Union was entered intoon May 21, 1956, and expires on May 17, 1959. Therein, the Union is recognizedas the exclusive bargaining representative for all journeymen and apprenticesemployed in the composing room; it does not contain any union-security languageas such. It also provides that "Jurisdiction of the Union and the appropriate unitfor collective bargaining is defined as including all composing room work...."A number of provisions in the contract, as well as in the Book of Laws of theITU, are cited herein by the General Counsel in support of his contention; thelatter, itmay be noted, includes bylaws, constitution and general laws. Initially,attention is directed to Section 24(c) of the current contract which provides:"It is understood and agreed that the general laws of the International Typo-graphicalUnion, in effect January 1, 1956, not in conflict with federal and terri-torial (state) law or this contract, shall govern relations between the parties onconditions not specifically enumerated herein.The laws of the InternationalTypographical Union shall not be subject to arbitration."Section 18 of the contract further provides that "The foreman is the onlyrecognized authority in carrying out the instructions of the Employer in thecomposing room.Assistantsmay be designated to direct the work, but only theforeman may employ and discharge."9 On this posture of the cast it becomes unnecessary to resolve several conflicts, oneattributing a statement to Relief Foreman Klinite concerning the discharge several weeksthereafter, and the other by former employee Dwan, attributing a statement to Larson,approximately 1 week after the discharge, that the discharge had been carried out inorder to remain in the good graces of the Union ; this was denied by Mr. and Mrs. Larson,both present on the indicated occasion. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the Book of Laws of the ITU, also cited herein by the GeneralCounsel, both the 1956 and 1957 editions are in evidence. It will suffice hereinto quote from the 1957 edition, effective January 1, 1957; the sections cited here-inafter also appear in the 1956 edition.Article III, section 5 of the bylaws provides that "Each chapel shall adopt rulesfor the government of its members.Such rules shall not conflict with localcontract, civil law, or the laws of the International or local unions."Article II, section 1 of the constitution provides that: "The International Typo-graphicalUnion shall exercise complete and unrestricted authority to define itsjurisdiction; enact; enforce and amend, as provided in its constitution and bylaws,all laws for the, government of the International Union, its subordinate unionsand its officers and members throughout its entire jurisdiction."ArticleXII, section 5 of the constitution provides that "It is the duty of eachand every member of the International Typographical Union to comply with allthe laws, rules, regulations and decisions of the International Typographical Union,and of any subordinate union thereof to which the member may belong and tosupport both in furthering the interests of the union in legal manner and by legalmeans as adopted by the union; it being understood that no subordinate unionlaws, rules, regulations and decisions shall be in violation of civil laws, or thelaws, rules, regulations and decisions of the International Typographical Union."Article VI, section 1 of the bylaws provides that "In offices under the jurisdictionof the International Typographical Union the foreman is the only person to whomto apply for work... .ArticleVII, section 1 of the bylaws provides that every member, with anexception not material herein, "shall pay the International Typographical Unionper capita tax and assessments. . . .'Article II, section 3 of the general laws provides that "It is imperatively orderedthat the executive officers of the International Typographical Union shall not sub-mit any of, its laws to arbitration.Nor shall any subordinate union arbitratewhether or not any general law of the International Typographical Union iseffective."Article III, section 1 of the general laws provides that"It is our policy thatlocal unions . . . do not seek to execute so-called `unionshop'contracts. .there are features of such a `union shop' that are unacceptable to our members."(Emphasis supplied.)ArticleV, sec.:on I of the general laws provides that "In union shops theforeman is the only recognized authority.only the foreman may employ anddischarge.In filling vacancies, the foreman shall be governed by the provisions ofArticleX, general laws." (Emphasis supplied.) 10ArticleV, section 11 of the general laws provides that"all persons performingthe work of foremen or journeymen, at any branch of the printing trade,inofficesunder the jurisdiction of the International Typographical Union, must be activemembers of the local union of their craft and entitled to all the privileges andbenefits of membership."(Emphasis supplied.)"ArticleXIV of the general laws provides that "In circumstances in which theenforcement or observance of provisions of the General Laws would be contraryto public law, they are suspended so long as such public law remains in effect."The constitution and bylaws of Local 37 further provide in article 111, of thebylaws, that each journeyman member shall pay local monthly dues of $3 as wellas "per capita tax, old-age pensionand mortuary assessmentsprovided for byInternational Typographical Union law"; article XI, section 2 of the constitutionprovides that the "chapel chairman shall strictly enforce the laws of thisUnion . . ; and article XVIII of the constitution that"All regulations adopted10Article X of the general laws provides in section 1 that "Persons considered capableas substitutes by foremen shall be deemed competent to fill regular situations, and thesubstitute oldest in continuous service shall have prior right in the filling of the firstvacancy.This section shall apply to incoming as well as outgoing foremen." Section 2treats with the establishment of a system "for registering and recording priority standingof members in all chapels."11As set forth above, the general laws of the ITU provide in article V. section 11. thatall journeymen must be active union members and the bylaws of Local 37 provide inarticle I, section 5, that subordinate union laws may not conflict with International policy.Hence the language of section 2 of the contract that the term "journeymen" does notapply exclusively to ITU members is not controlling.Not only was the contention notraised, but in addition, the discharge of Tamanaha, set forth above, discloses that theInternational policy was applied. HONOLULU STAR-BULLETIN, LTD.423by the International Typographical Union for the government of subordinateUnions shall be considered as part of this Constitution, and anything herein con-flictingwith the laws of the International Typographical Union shall be consideredvoid and of no effect."(Emphasis supplied.)Article I, section 5 of the bylaws of Local 37 provides that "It is the duty ofeach and every member of the International Typographical Union to comply withall the laws, rules, regulations and decisions of the International TypographicalUnion and of any subordinate union thereof.itbeing understood that nosubordinateUnion laws, rules, regulations and decisions shall be in violation ofcivil laws or the laws, rules, regulations and decisions of the International Typo-graphical Union.2.ConclusionsThe foregoing references amply demonstrate, as the General Counsel contends,that the contract between the Respondent and the Union, together with its incor-poratedmatter, contains provisions of the nature described in the complaint.The issue then posed is, does the maintenance of such contractual provisionsconstitute a violation of Section 8(a) (1) of the Act by Respondent712Initially,one contention by Respondent may be disposed of.Testimony wasadduced that during the negotiation of the previous contract between Respondentand the Union, covering the period from May 17, 1954, through May 1956, theUnion submitted a proposal requiring that the composing room foreman be amember of the Union.Objection was made by Respondent to the legality ofthis proposal and it was withdrawn; the union representatives allegedly committedthemselves at the time not to interpret the contract so as to run afoul of the law,presumably the Act; and only then was the contract signed.The union repre-sentatives allegedly stated on this occasion that any provisions of the Book ofLaws, also incorporated in that agreement, contrary to the language of thecontract would not be given effect.It appears that in the negotiation of the current contract in 1956 the issue wasnot raised.As indicated, both contracts provided that the general laws of theITU not in conflict with Federal and Territorial law, or the contract, shall goverrtrelations between the parties on conditions not specifically enumerated therein.Totally aside from the fact that this was an oral undertaking made in connectionwith the previous contract, the Board and the courts have repeatedly held thatgeneral language disclaiming any intent to violate the Act or suspending anycontract clause, unspecified, which may be violative of the law or the Act, doesnot go far enough.Nothing short of express contractual language specificallywithholding the application of a specific clause is recognized.Accordingly, thiscontention of Respondent is rejected.Red Star Express Lines of Auburn, Inc.,v.N.L.R.B.,196 F. 2d 78 (C.A. 2);N.L.R.B. v. Gaynor News Company, Inc.,197 F. 2d 719 (C.A. 2), affd. 347 U.S.17;N.L.R.B. v. Gottfried Baking Co.,Inc.,etal.,210 F. 2d. 772 (C.A. 2); CityWindow Cleaning Company,114NLRB 906; andE. F. Shuck Construction Co., Inc.,114 NLRB 727, enfd. 243F. 2d 519 (C.A. 9). See alsoJersey Contracting Corp.,112 NLRB 660.A consideration of the contract and the language of the general laws incorporatedtherein impels the conclusion that it provides for a greater degree of unionsecurity than is permitted under the Act and what amounts to a closed shop.Thecontract first spells out what work falls within the jurisdiction of the Union andthis, in essence, is all composing room work. It then provides that only membersof the Union may perform such work. To insure that said policy is followed,the contract further provides that the foreman must be a member of the Unionand that he must do all hiring and firing.Nor is the foregoing dispelled by evidence that Respondent has five nonunionmen in its composing room.As set forth, these are employees of long tenure whodropped their union membership in 1948 some years prior to this hearing.Thesimple answer is that the contract and its incorporated matter is still in existenceand constitutes notice to the labor market at large concerning conditions ofemployment at Respondent.The fact that it has not been enforced in oneinstance, whether because of the stock ownership in Respondent of some or all ofthese employees is not controlling, does not offset the plain purport of the con-tractual relationship.13"The execution of the contract antedates the original charge by more than 6 months.See Section 10(b) of the Act.13 Contrary to Respondent's contention in its brief, I do not deem the IntermediateReport inKansas City Star Company, et at.,119 NLRB 972, to be in point. The issue 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe potential of the contractual language concerning foremen is not difficult toascertain.InN.L.R.B. v. Retail Clerks International Association, AFL, and RetailClerks' Union, Local 648 (Safeway Stores)211 F. 2d 759, a case involving anotherissue, the Court of Appeals for the Ninth Circuit noted as follows:A primary objective of § 2(11) of the Act . . was to assure to theemployer his right to procure the loyalty and efficiency of his supervisorsandmanagers.The reports which accompanied the legislative bill whichCongress enacted into the Labor Management Relations Act of 1947 madethis abundantly clear. . . . Much emphasis was laid upon the desirability ofassuring their independence of unions of the rank.and-file.... The. committeesnoted the tendency to subservience by the foremen in their associations tounions of the rank-and-file, and how as a practical matter the rank-and-fileunions were dictating what the foremen might or might not do.The conduct of the unions here furnishes a fair illustration of the sort ofthing Congress was trying to get away from when it madethese amendmentswith respect to supervisors. It may fairly be said that an employer wouldbe sharply restricted in his opportunity to obtain loyal and efficient super-visors if he is to be limited to selecting them from a rank-and-file unionwhose members, by habit and training, may have acquired an anti-employerbias.Here the union proposes to dictate, through its bargaining, what thesupervisors may or may not do. . . . Congress obviously did not contemplatethat a Union should be able to exercise that much power. In view of thelegislative history of the present Act, we must construe the consent decree ashaving been framed with a view to avoiding just this sort of encroachmentupon the rights of an employer to select and control his supervisors and toobtain their loyalty and cooperation.InInternational Typographical Union, et, al. (American Newspaper PublishersAssociation),86 NLRB 951, 958, in treating with Section 8(b)(1)(B) of the Act,the Board stated as follows:Under these circumstances, we find, as did the Trial Examiner, thatthe foremen here involved constitute employer "representatives for the pur-poses.of the adjustment of grievances" within the meaning of Section8(b)(1)(B) and that, under the legislative plan projected in this section, theRespondents could not, by applying coercive pressure, attempt to compelthe employers to limit the selection of this type of foremen to a class com-posed only of union members.230 That the statutory scheme extended the protection of 8 (b) (1) (B) to the rightof employers to select foremen having the type of duties above detailed, is indicatedby the legislative history of this provision.See, e.g., Senate Report No. 105 onS. 1126, 80th Cong., 1st secs., at p. 21 ; the remarks of Senator Ellender at 93 Cong.Rec., p. 4266; and the remarks of Senator Taft at 93 Cong. Rec., pp. 3953-3954.It is also obvious that by incorporating the laws of the Union, Respondent hasmade the payment of dues and assessments a condition of employment.Ofcourse, the payment of assessments may under no circumstances constitute a con-dition of employment, and a requirement for the payment of dues may be insti-tuted only under a valid union shop.The contract does not contain a union shopand indeed, the laws of the ITU, as stated, expressly provide that it is contraryto the policy of that organization to enter into a union-shop agreement.14I find, therefore, that by the inclusion of language in the contract and its incor-porated matter requiring membership in the ITU of foremen, providing that onlythere was a different one and in any event, for the reasons heretofore set forth, the Boardand the courts have uniformly declined to recognize nonspecific language purporting tosuspend the operation of any contract clause, unspecified, that may prove to be illegal.SeeNassau and Suffolk Contractors' Association, Inc., etc.,118 NLRB 174.14 The requirements for payment of dues and assessments appear in the bylaws of theLocal and the International, but not in the general laws. Respondent has not contendedthat these are not incorporated into the contract. It is not clear whether the language inthe contract incorporating the general laws of the ITU applies to the entire Book of Lawswhich includes,inter alia,the constitution, bylaws, general laws or just the last-namedportion of the Book of Laws. HONOLULU STAR-BULLETIN, LTD.425foremen may hire and fire,15 that only union members may perform work fallingwithin the jurisdiction of the Union, and that dues and assessments shall be paid,Respondent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.This is so, becauseunder the Act the employees of Respondent may be subjected to no restraint in,or interference with, their right to engage in, or refrain from engaging in, unionactivities, except to the extent permitted under the proviso to Section 8(a)(3) ofthe Act.By subjecting its employees to this contractual relationship, Respondenthas gone too far. SeeRadio Officers' Union,. etc., v. N.L.R.B.,347 U.S. 17. 1find that by the foregoing Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.isIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce within a Territory of theUnited States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent has discriminated with respect to the hire andtenure of employment of Anthony Van Kralingen, Jr., and Kenneth Tamanaha.I shall therefore recommend that Respondent offer to each.. immediate- and fullreinstatement to his former position without prejudice to seniority or other- rightsand privileges.SeeThe Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch, 65NLRB 827.I shall further recommend that Respondent make them whole for any loss ofpay suffered by reason of the discrimination against them.Said loss of pay,based upon earnings which each normally would have earned from the dates ofthe discrimination against them, November 13 and 23, 1956, respectively, tothe date of the offer of reinstatement, less net earnings, shall be computed in themanner established by the Board in F. W.Woolworth Co.,90 NLRB 289. SeeN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.I shall further recommend that Respondent cease giving effect to the unlawfulprovisions in its agreement with the Union or any other agreement requiring mem-bership in the Union as a condition of employment, except to the extent per-mitted under Section 8(a)(3) of the Act.On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent,Honolulu Star-Bulletin, Ltd., is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.By discharging Anthony Van Kralingen, Jr., and Kenneth Tamanaha, Re-spondent has engaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(3) of the Act.3.By the foregoing and by maintaining a contract with a labor organizationproviding that foremen must belong to said labor organization, that only foremenmay hire and fire, that only members of that labor organization may be em-ployed, and requiring the payment of dues and assessments, Respondent has en-gaged in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]15 The provision that only foremen may hire or fire is deemed violative of the Act whenconsidered' in conjunction with -the requirement for their union. membership..19 As for the General Counsel's attack on the. clause that the laws, of the ITU shall notbe subject to arbitration, this clause,perse, is not deemed to be violative of the Act, andthe General Counsel has relied on it solely to show that the language incorporated intothe contract is not subject to arbitration. If Respondent's contract with the ITU ischanged consistent with the ensuing recommendations, this problem is met.Accordingly,no adverse finding is predicated upon this clause.